DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments were persuasive with respect to 2A, prong 2.  

Reasons for Allowance
The following is an examiner’s statement of reasons:
The primary reason for allowance of claims 1 and 3-11 is the inclusion of at least one processor of a system for image noise analysis having steps of acquiring a plurality of signals of a subject, wherein the subject is a physical point of an object. The at least one processor acquires a plurality of signals of the subject includes: obtaining a plurality of images of the object, the plurality of images being acquired using an imaging device; and designating, as the plurality of signals of the subject, a plurality of pixel values each of which is in one of the plurality of images and corresponds to the physical point; determining, based on the plurality of signals, a signal representation of the subject; determining, based on at least one of the plurality of images of the object, a value of a signal disturbance for each of the plurality of signals; determining an updated signal representation of the subject by adding a corresponding value of the signal disturbance into each of the plurality of signals; determining a difference between the signal representation and the updated signal representation; and determining, based on the difference between the signal representation and the updated signal representation of the subject, a value of a noise parameter indicative of a signal level of the plurality of 
The primary reason for allowance of claims 12 and 14-19 is the inclusion of the steps for image noise analysis by acquiring a plurality of signals of a subject, wherein the subject is a physical point of an object.  The steps of acquiring a plurality of signals of the subject includes: obtaining a plurality of images of the object, the plurality of images being acquired using an imaging device; and designating, as the plurality of signals of the subject, a plurality of pixel values each of which is in one of the plurality of images and corresponds to the physical point; determining, based on the plurality of signals, a signal representation of the subject; determining, based on at least one of the plurality of images of the object, a value of a signal disturbance for each of the plurality of signals; determining an updated signal representation of the subject by adding a corresponding value of the signal disturbance into each of the plurality of signals; determining a difference between the signal representation and the updated signal representation; and determining, based on the difference between the signal representation and the updated signal representation of the subject, a value of a noise parameter indicative of a signal level of the plurality of signals relative to noise of the plurality of signals.  This in combination with the rest of the limitations of the claims is found in all of claims 12 and 14-19, but not disclosed nor suggested by the prior art of record.  
The primary reason for allowance of claim 20 is the inclusion of a non-transitory computer-readable storage medium having instructions that, when accessed by at least 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN S LEE/Primary Examiner, Art Unit 2852